Order issued November ~ 0 ,2012




                                            In The
                               (£ourt of o ppeals
                         fih i tri t of        at aIlaa
                                     No. 05-12-01554-CV


                             WALTER MITCHELL, Appellant
                                              VQ




                          DALLAS COUNTY, ET AL., Appellees


                                          ORDER

       We DENY as moot appellant’s November 15, 2012 motion for an extension of time to file

a notice of appeal. Appellant’s notice of appeal was timely filed on November 15, 2012.